 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTerpening Trucking Co., Inc. and Gene R. LariviereTerpening Drivers Association and Gene R. Lari-viere. Cases 3-CA-I 1101 and 3-CB-408129 June 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 24 June 1983 Administrative Law Judge El-eanor MacDonald issued the attached decision.The Respondent Company filed exceptions and asupporting brief, and the Respondent Union filedexceptions. The Charging Party filed a motion toreject exceptions and the Respondent Companyfiled a statement in opposition to the motion toreject exceptions. IThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,2and1 On 2 August 1983 the Respondent Company filed exceptions and asupporting brief with the Board, along with a certificate of service assert-ing that copies had been served on the General Counsel and the Re-spondent Union. On the same day the Respondent Union filed exceptionswith the Board and on II August 1983 it filed a certificate of service as-serting that copies had been mailed to the General Counsel and the Re-spondent Company. On 29 August 1983 Gene R. Lariviere, the ChargingParty, filed a motion to reject exceptions asserting that, since he hadnever been served with a copy of the Respondent Union's exceptions andhad only received a "courtesy" copy of the Respondent Company's ex-ceptions and supporting brief on 23 August 1983, the Respondents' ex-ceptions and brief should be rejected and the decision of the judge adopt-ed. On 6 September 1983 the Respondent Company filed a statement inopposition to the motion to reject exceptions, urging the Board to denythe motion because the Charging Party did not file a separate appearancein this proceeding but relied on the General Counsel's representation.The Respondent Company also argues that the Charging Party has notsuffered any prejudice because he has never expressed any intention tofile cross-exceptions or a brief and never requested an extension of timeto file cross-exceptions after he received a copy of the Respondent Com-pany's exceptions and brief.The Charging Party does not contend he has suffered any prejudicedue to the alleged failure to serve exceptions and has given no indicationhe would like to file exceptions or a brief of his own. Moreover, Sec.102.112 of the Board's Rules and Regulations does not require the Boardto vitiate exceptions and adopt an administrative law judge's decision inthe absence of properly served exceptions particularly where, as here, thecharging party has not shown it has been prejudiced, or requested an op-portunity to file cross-exceptions or a brief. See generally Our Way, Inc.,244 NLRB 236 (1979), and Cameron Iron Works, 235 NLRB 287 (1978).The Charging Party's motion is therefore denied.I In fn. 13 and in the sentence citing to fn. 18 the judge incorrectlyreferred to events as occurring in May instead of June 1982. We correctthis inadvertent error.The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.271 NLRB No.' 17conclusions and to adopt the recommended Orderas modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent Company, Terpening Trucking Co., Inc.,Syracuse, New York, its officers, agents, succes-sors, and assigns, and the Respondent Union, Ter-pening Drivers Association, Syracuse, New York,its officers, agents, and representatives, shall takethe action set forth in the Order as modified.Insert the following as paragraph A,2(b) and re-letter the subsequent paragraphs."(b) Expunge from its files any references to thedischarges of Gene R. Lariviere and HowardBagley on 24 June 1982 and notify them in writingthat this has been done and that evidence of theseunlawful discharges will not be used as a basis forfuture personnel actions against them."DECISIONSTATEMENT OF THE CASEELEANOR MACDONALD, Administrative Law Judge.This case was tried in Syracuse, New York, on February8, 9, and 10 and March 9 and 10, 1983. The complaint,dated August 20, 1982, alleges that Respondent Employ-er interrogated employees, discharged employees GeneR. Lariviere and Howard Bagley, and deducted dues forthe Union without prior written authorization from theemployees in violation of Section 8(a)(1), (2), and (3) ofthe Act, and that Respondent Union fairly failed to rep-resent Gene R. Lariviere and Howard Bagley and ac-cepted dues deducted by the Company without priorwritten authorization from the employees in violationSection 8(b)(1)(A).Respondents deny the material allegations of the com-plaint, and the Union contends that the alleged discrimin-atees have not exhausted remedies available to themunder the grievance and arbitration provisions of the col-lective-bargaining agreement.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Compa-ny, I make the followingFINDINGS OF FACT1. JURISDICTIONThe Company, a New York corporation with a placeof business in Syracuse, New York, is engaged in the dis-tribution of light petroleum products. All parties agreethat the Company annually provided services valued inexcess of $50,000 to a company directly involved ininterstate commerce. I find that the Company is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act and that the Union is a96 TERPENING TRUCKING CO.labor organization within the meaning of Section 2(5) ofthe Act.'II. THE ALLEGED UNFAIR LABOR PRACTICESThere is general agreement about the broad factualoutlines of the instant case; the parties disagree only as tocertain details and the legal conclusion to be drawn fromthe facts.Terpening Trucking is an old, family-owned companyengaged in the transport and delivery of light petroleumproducts such as heating oil and gasoline.2Many of the15 truckdrivers have been with the Company for anumber of years.3Terpening Drivers Association hasrepresented the employees since approximately 1952,when it was recognized by the Employer. The Union hasoperated in a very informal manner and many of its func-tions have been social. There has never been an arbitra-tion proceeding between the Company and the Union,and collective-bargaining negotiations seem to have beenconducted in a cooperative rather than an adversarymanner. When Gene R. Lariviere and Howard Bagleywere hired in February and October 1980, respectively,they brought a different perspective to the view of theappropriate union-employer relationship based on theirexperiences working for employers with more militantunions. Lariviere and Bagley urged their fellow employ-ees at the Company to question certain company actionsand they attempted to effectuate some intraunionchanges as well.4These efforts by Bagley and Larivierecaused friction and antagonism to develop within thework force and culminated in a lengthy "rap session"among some employees and members of management inwhich the employees angrily complained that Lariviereand Bagley were disruptive and unpleasant to such adegree that they were becoming dissatisfied with thework environment. Bagley and Lariviere were dis-charged the morning after this talk took place for "har-assing" their fellow employees. The Union did not file agrievance nor seek arbitration on their behalf because theunion members agreed with management's termination ofBagley and Lariviere.I There was a suggestion at the trial herein that the Terpening DriversAssociation was a social organization and not a labor organization underthe Act. The evidence shows that the Association was founded 30 yearsago, that it regularly enters into collective-bargaining agreements withRespondent Employer concerning wages, hours, and working conditions,and that it conducts negotiations with the Employer concerning thesesubjects.a Officers of the Company are: Richard Terpening, chairman of theboard; Charles Terpening, president; Curtis Stiles, vice president; andGeorge Terpening, secretary-treasurer.3 The parties agree that the Union is the exclusive collective-bargain-ing representative of the Company's employees in a unit of "all employ-ees engaged in the operation and driving of the tank trucks of Respond-ent Employer excluding guards and supervisors as defined in the Act."I Richard Chellis, currently president of the Union, testified that heviewed the Union primarily as a social group. Chellis thought Larivieresaw the Union as a method of getting more pay for fewer hours of work.Before Lariviere began working at the Company, the drivers had beencontent with the loose way the Union was run and there was no internalconflict. But Lariviere put pressure on the men in connection with hisgoals for the Union and Chellis recalled that Lariviere criticized himmany times in his role as union president. Chellis felt that Bagley held thesame views as Lariviere.Many of the events described herein took place at theClub Room Restaurant, a tavern located very near theCompany's premises. The drivers customarily stoppedthere for drinks after working hours and union meetingswere often held there in the bar area.A. Events of 1981In June 1981, Lariviere testified he ran for the presi-dency of the Union and was elected at a meeting wherehis opponents were Michael Chellis and Bradley Searle.Chellis was elected vice president and Searle was electedsecretary-treasurer. At the meeting, Lariviere suggestedthat the Union propose to management a new 5-daywork schedule to be applicable to all drivers then work-ing a 6-day week. The membership agreed that the pro-posal should be presented to management.The next day, dispatcher Bob Thompsonscalled Lari-viere into his office and said he had heard that the latterhad been elected union president. Thompson told Lari-viere that "generally after a union meeting he got a run-down of what had occurred." Lariviere said he did notbelieve he should discuss this with Thompson, and thelatter then asked about the 5-day workweek proposal.After Lariviere explained the proposal, Thompson saidhe and some other members of management were op-posed, but that Richard Terpening had already instructedhim to work with Lariviere in implementing the propos-al.At a union meeting in July 1981, Lariviere testified, hepresented a revised set of bylaws to the membership, andthese were adopted. In October 1981, an addendum wasadopted requiring the establishment of a special account"for the purpose of paying expenses in and during thecourse of arbitration." The amount was to be not lessthan S200 and not more than $400. As a result of theadoption of the amended bylaws, union dues were in-creased. In July 1981, Lariviere sought a meeting withRichard Terpening to discuss a procedure for negotiatinga successor agreement to the one that was to expire onJuly 31, 1981. Richard Terpening told Lariviere that inthe past he had drawn the new contract and presented itto the membership at a meeting. Lariviere said that thistime the members wanted a different procedure; theUnion would like to meet with him, present proposals,and rewrite the contract. Terpening agreed to use thenew method.Early in July 1981, drivers Vern Cummings and Wil-liam Waite were chosen to represent the Union in negoti-ations. Later, Howard Bagley was substituted for Waite.In early July 1981, Lariviere accompanied the two mento Richard Terpening's office for the meeting. CharlesTerpening was there as well. The union representativesoutlined the proposed changes in the contract. RichardTerpening commented briefly and then he said he wouldget back to the Union in a week. Terpening also said thathe agreed to the 5-day work plan but asked that it not beput into the contract.Richard Terpening did not get back to the Unionabout proposals, and a union meeting was held in earlyI The parties agree that Thompson is a supervisor under the Act.97 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAugust 1981 to discuss the status of the negotiations. Themeeting was scheduled to take place at 5 p.m. Before itbegan, Lariviere asked Charles Terpening if he could seeRichard Terpening to get a proposal to present to hisfellow employees. Charles went upstairs to see aboutthis, but did not return, so Lariviere began the meeting.After a few minutes, Richard Terpening, Curt Stiles, andUnion Secretary-Treasurer Bradley Searle entered theroom. They sat down and Searle stated that RichardTerpening would present the new contract. The latterwent through the list of union proposals, indicatingwhich ones management was disposed to grant. UnionVice President Michael Chellis then made a motion thatthe Company's proposals be accepted. At that point,Lariviere silently left the meeting with Bagley. Later,Lariviere saw that the minutes of the meeting showedthat management's proposals were accepted unanimous-ly.In early September 1981, Lariviere asked Richard Ter-pening for a copy of the contract. On receiving it, Lari-viere signed it.Driver Arthur Tickner testified on behalf of Respond-ent Employer. He recalled discussing Lariviere andBagley with Richard Terpening after the 1981 contractwas agreed upon.6Terpening had asked Tickner whythere was still conflict and why drivers were being har-assed, and Tickner replied that Lariviere and Bagley be-lieved in confrontation instead of good relations withmanagement. On another occasion, George Terpeningasked Tickner why the Union needed an arbitration fund"all of a sudden." Tickner replied that it was called forin the bylaws and that Lariviere was following proce-dure under the bylaws. Tickner believed Terpening wasconcerned about the fund. Tickner did not know howTerpening learned about the fund; however, he believedthat anything discussed at the Club Room Restaurant gotback to management very quickly.In early October 1981, dispatcher Thompson informedLariviere that henceforth his day off would be Thursdayinstead of Friday. Lariviere called Richard Terpening toprotest the change. Lariviere said that Terpening hadpromised that his word was his bond and that certainmatters therefore need not be in writing. Terpening re-plied that it was for the good of the Company. Lariviereclosed by saying, "Okay .... However, if I am Presi-dent, the next time the Association contract is to be re-newed, there will be no verbal agreement."In November or December 1981, Lariviere resigned aspresident of the Union and Chellis became president.B. The Contamination IncidentIn January 1982, Lariviere testified, he committed anerror by failing to unload all the contents of a fuel truck;this resulted in contamination of some fuel and a mone-tary loss to the Company. While he was discussing theproblem with Richard and Charles Terpening, Charles6 Tickner was a credible witness; he had a good recall of events andmade no attempt to shade his testimony to suit any party in this proceed-ing. Tickner evidenced a rather explosive and frank personality andtended to exaggerate when he was aroused to anger by the memory of anunpleasant occurrence; however, he was truthful and did not evade ques-tions posed by counsel.asked him, "Are you still hanging around with HowardBagley?" When Lariviere said yes, Charles inquired, "Ishe still running his mouth up at the bar about us....[H]e picked up at a lot of bad habits at Dick's and youshould stay away from him because he is in trouble."'Lariviere maintained that he was not disciplined for theerror he had committed, but both Richard Terpeningand Stiles testified that Stiles fired Lariviere and Terpen-ining rescinded the discharge later in the day. The com-ment about Bagley was not denied and I credit Lari-viere's testimony about this remark. As will be discussedfurther below, I find that both Terpening and Lariviere,while sincerely attempting to be helpful witnesses, werenot always successful in accurately recalling events ofthe past. However, I find that Stiles was a reliable wit-ness with good recall of the relevant events, who gavehis testimony without being prompted by leading ques-tions. I credit Stiles' testimony and I therefore find thatLariviere was terminated and then reinstated.C. The Medical Insurance IssueThrough 1981, the Employer had not deducted thecost of medical insurance from the employees' checks,and the Company had paid for this benefit as providedby the contract. In January 1982, the Company began todeduct a weekly amount from the drivers' paychecks forBlue Cross/Blue Shield coverage. Lariviere discussedthis development with his coworkers. On May 22, 1982,Lariviere saw Chellis at the Club Room Restaurant andasked him if he could hold a union meeting to discuss themedical insurance deductions. The meeting was set forMay 26. On May 24, according to Lariviere, he wascalled to Richard Terpening's office where he saw bothRichard and Charles Terpening. Richard Terpeningasked him "what is going on" about the medical insur-ance and, "What are you doing, riling these fellows upagain?" Lariviere protested that he was not riling themen up but that there had been some talk and that thereshould be a meeting to "lay it all out." Richard Terpen-ing then showed him a table of insurance rates and said,"Why don't you tell those guys at the meeting that I justcan't absorb these increased rates." Lariviere replied thatthe deductions were unauthorized, illegal, and in viola-tion of the contract. He invited Richard Terpening tocome to the meeting and explain his position to the driv-ers. On this occasion, Charles Terpening asked if Bagleywas involved in the insurance matter and Larivieredenied that he was.8At the trial herein, Chellis acknowledged that he toldRichard and Charles Terpening that there was a problemabout the medical deductions. In response to a questionfrom the Terpenings, Chellis also told them that Lari-viere, Bagley, and Kendall had voiced doubts about theissue.I Bagley's former employer, Dick's, had a militant union representingits employees.s Bagley testified that at the time of the controversy over medical in-surance deductions, he told Chellis that he was not doing his job as presi-dent of the Union because fully paid insurance was guaranteed to thedrivers by the contract.98 TERPENING TRUCKING CO.Richard Terpening denied asking Lariviere why hewas "riling up the men." Charles Terpening did not testi-fy in the instant proceeding and the allegation about hisquestion was unrefuted. I credit Lariviere's testimonyabout this incident. Terpening repeatedly showed a greatreluctance to recall instances of Lariviere's activism, andI believe that he would be less than reliable when at-tempting to recall his response to that activism. Further,Chellis, who testified on behalf of Respondent Employer,recalled that both Richard and Charles Terpening hadquestioned him concerning the views of the employeeson the issue of medical deductions. Thus, I find that Re-spondent Employer violated Section 8(a)(1) of the Actwhen both Richard and Charles Terpening interrogatedLariviere on May 24, 1982.At the meeting of May 26, all three Terpenings werepresent. Chellis opened the meeting by asking RichardTerpening to speak. At that point, according to Lari-viere, he stood up and said that Chellis had improperlyreported to management that he was causing troubleconcerning the insurance and that he would like to seebetter representation in the future. According to Lari-viere, Chellis apologized and Richard Terpening pro-ceeded with his explanation of the Company's positionon the insurance deductions. These deductions continuedweekly after the meeting according to Lariviere.D. Election of Union OfficersThe terms of the union officers were due to expire onthe first Tuesday in June 1982. In late May or earlyJune, Lariviere spoke to some other employees aboutrunning on a slate for the election. Lariviere was to runfor president, Vernon Cummings for vice president, andEd Peenstra for secretary-treasurer. Bagley was to becampaign manager. In early June 1982, Lariviere andBagley asked Chellis to hold a meeting for the electionof officers. Chellis said he would rather not have a meet-ing until the contract expired, and Lariviere replied thataccording to the bylaws the meeting was already over-due. Although Chellis promised to get back to Lariviere,he did not. On June 18, Lariviere again asked Chellis toschedule a meeting, and Chellis agreed to hold an elec-tion meeting on June 22 at the Club Room Restaurant.Lariviere asked Chellis if he would run again, and Chel-lis said he would. Lariviere said he was running andstated that he felt sure of seven votes.A few hours later, Lariviere wrote an election noticeand Bagley posted it on the company bulletin board laterthat evening. Chellis testified that someone from manage-ment asked him who posted the election notice, butChellis did not know who had done it. Chellis testifiedthat he did not tell management that Lariviere was run-ning for a second term as president. Members of manage-ment all maintained that in the summer of 1982 theywere unaware that Lariviere was a candidate for theunion presidency.On June 22, Lariviere arrived at the Club Room Res-taurant at 4:30 p.m. Later, Bagley, Kendall, Chellis,Searle, and Muhl came in.9About 6 p.m., Bagley asked9 Muhl was vice president of the Union at this time.if there was going to be a meeting, and Chellis said therewas no quorum and therefore could not be a meeting.The men engaged in general conversation for a while.Lariviere testified that he told Chellis he thought theMay 26 meeting had been improperly conducted since ithad closed without a vote being taken on the medical in-surance deduction. Chellis said the Union should be dis-solved, but Lariviere disagreed. Lariviere asked Muhlabout the distribution of tickets for the union clambakeand inquired whether unauthorized people were receiv-ing free tickets. Before the men went home, Chellis toldthem an election meeting would be held on June 25 at 5a.m. in the drivers' room at the Company's premises.Lariviere admitted having had 3 or 4 beers before thescheduled hour of meeting and one or two more afterthe men arrived. He was not upset that no one showedup for the election, only surprised. Although some unionmeetings become rowdy, this one did not, according toLariviere.Bagley testified that at this meeting he asked whyMuhl was selling tickets to the public for the union clam-bake. Muhl explained that nothing improper was occur-ring and the discussion ended.On the night of June 22, Chellis testified, Larivieretold him that he and the other two union officers had nobackbone. Bagley interjected that they were "a bunch ofspineless company bastards." Chellis responded by sayinghe "didn't need" the harassment and name calling thathad been going on for several months. Lariviere andBagley accused the officers of each having little dealswith management. Chellis stated that all through 1981and 1982 Bagley had accused him of not caring aboutthe members or the Union and not being able to stand upto management. Chellis testified that Lariviere was oftencritical of him on the basis of his incompetency as presi-dent and his ignorance of the bylaws and the contract.The two men disgareed about the raising of union dues,establishment of an arbitration fund, and deductions formedical insurance.According to Muhl, when he arrived at the meeting ofJune 22, he was immediately called a "yellow belliedscab" by Bagley.'0Bagley continued with even moresevere invective and criticized the performance of all theunion officers. Lariviere chimed in with questions aboutthe union picnic.On June 22, Searle testified, he heard Bagley calldriver Harold Kendall a coward. Kendall laughed andleft the meeting. Bagley called all the men present"spineless jellyfish." There was a discussion of unionfunds and picnic tickets. Bagley told Chellis he was apoor leader and had a yellow stripe down his back.When Muhl appeared, Bagley said, "Here comes anotherone of those fucking yellow bellied scabs."Arthur Tickner spent about 5 minutes at the ClubRoom Restaurant on June 22, 1982. Tickner testified thathe heard Bagley call Brad Searle a "spineless deal-making asshole." Tickner left soon afterwards.0o Muhl testified in a careful, attentive, and cooperative manner. He isan intelligent, reasonable person and impressed me as a truthful witnesswho would not readily be led by counsel I credit his testimony.99 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMost of the witnesses called by Respondent Employertestified that a lot of beer was consumed at this meetingand that many of the men had a "buzz on."Bagley testified that on June 22 neither he nor Lari-viere were abusive to any of their fellow employees. Hedenied saying anything to Searle and could not recallwhat he said to Chellis. Bagley denied specifically call-ing any drivers "scab," "fucking scab," "SOB," or anysimilar names.Lariviere denied calling Chellis a "deal maker," "asskisser," "fucking scab," "spineless son of a bitch," or anyother similar derogatory epithet. He did recall that onanother occasion he told Tickner that he did not havethe backbone to stand up to the Company on the medicalinsurance issue. Tickner's response was to punch Lari-viere and invite him outside. Neither of them was sober,according to Lariviere. Lariviere stated that he did nothave similar conversations with any other employees.Lariviere testified that none of his fellow workers hadever told him to stop harassing them and that he hadnever been warned about harassment by the Company.Lariviere denied raising his voice at union meetings.The testimony of the witnesses about his meeting leadsme to conclude that it was rowdy, that considerable beerwas consumed, and that a lot of harsh language was em-ployed by all, including Bagley and Lariviere. ' My ob-servation of the witnesses as they gave testimony con-cerning the meeting of June 22 convinces me that all ofthem had some recollection of the events. The otherdrivers were understandably upset by Lariviere's andBagley's complaints and thus had a natural tendency toexaggerate their indignation at the language in which thecriticism was expressed, while Lariviere and Bagleywere understandably reluctant to recall that they hadused strong language to the union officers. Having con-sidered the above, I find that the testimony of Chellis,Muhl, Searle, and Tickner concerning the meeting ofJune 22, 1982, is substantially correct.E. Gathering of June 23, 1982On June 23, Richard Terpening testified, he heard themen complain about name calling at the meeting thenight before. Muhl and Chellis said, "It's enough tomake you go look for another job," and Harold Kendallsaid he had applied for another job. Tickner said hecould not stand it anymore and, "fuck this place. I havehad it." Tickner mentioned being harassed at the diner,the loading rack, and the Club Room Restaurant. Severaldrivers said the Union should be disbanded. Up to thistime, Terpening had only known about some personalconflicts among the men, not any generalized trouble.According to Stiles, he was talking to Chellis, Searle,and Thompson on June 23, when Chellis brought up theproblem with Lariviere and Bagley. He said he was tiredof being called a "yellow bellied scab" at the loadingdock. Then, Searle said he was often called a "fuckingspineless jelly fish." The two men told Stiles that theyi This was not an uncommon occurrence. Chellis testified that roughshop talk was common at the Company although it was "jocular" intone. Frequently used terms were "son of a bitch," "bastard," and "sackof shit."had been called these names at a union meeting on June22 and that the name calling had gone over a period oftime. Muhl came in and said he objected to being calledthese names in front of strangers. Other drivers appearedand pretty soon all were talking about their problemswith Lariviere and Bagley. Then Charles and RichardTerpening came in and joined the conversation. Muhltold Stiles that he had gotten so angry on occasion thathe had serious thoughts about working at Terpening.There was talk of disbanding the Union.Chellis, Tickner, Muhl, and Searle all testified, in sub-stance, that at the impromptu gathering on June 23,1982, they made known their complaints about Bagleyand Lariviere to members of management. Their testimo-ny shows that: Kendall told the assemblage that he couldnot take any more "shit" and that he had applied forother jobs because he "couldn't even stop for a beerwithout getting his ear bent by Bagley and Lariviere";Tickner said he was taking his problems home and get-ting an ulcer; Searle said he "did not like two individualsdestroying great working conditions for the majority ofus"; Muhl said, "I don't like being called a fuckingyellow bellied scab" and said he did not like being calledobscene names in front of strangers at the Club Room;Searle said the union officers had been called "a bunchof spineless bastards"; and Chellis said he was fed up andthinking of getting another job. In addition, Kendall andTickner mentioned the possibility of taking a vote to dis-band the Union. The two agreed that there was nopeace, only never-ending "bullshit and aggravation," andthat there was "no satisfying Howard and Gene."Tickner told Richard Terpening that the only solutionwas to disband the Union so that Bagley and Larivierewould have to take up their problems with Terpeningpersonally and not through their fellow workers. Ter-pening replied that he felt the Union should disband.When Tickner suggested that Government approvalwould be required to accomplish this end, Terpening re-plied that the men only needed to take a vote.F. Discharge of Bagley and LariviereRichard Terpening testified that following the gather-ing on June 23, 1982, he was very upset about the lowmorale of the men. He decided that Lariviere cared onlyabout himself, not the Company. Terpening concludedthat the problems were responsible for neglect on the jobbecause the pressure was resulting in mistakes by thedrivers.12 The next morning, having decided that hemust fire the the two men, Terpening discussed the situa-tion with his brothers and Stiles. He told Stiles that hewas upset about the low level of morale among the driv-ers and that he was concerned that men with long yearsof service felt that they wanted to leave. All three of themanagers expressed surprise "that this had gone this far."Stiles was particularly upset that a calm, quiet personlike Muhl would think of going elsewhere, and he wasconcerned that without good drivers the Company couldnot offer anything to its customers.lZ Terpening did not describe any specific mistakes related to specificincidents involving Bagley and Lariviere.100 TERPENING TRUCKING CO.Richard Terpening instructed Stiles to inform Bagleyand Lariviere of his decision to discharge them. Then hewrote out letters of termination.According to Stiles, he notified Lariviere by telephonethat he was fired. When the latter inquired about thereason for his termination, Stiles said it was for harass-ment of his fellow employees and misconduct. Stiles didnot give him any other reason but referred him to theletter which Lariviere could pick up when he came toclean out his locker later in the day.According to Lariviere, he spoke to Richard Terpen-ing about one-half hour after receiving Stiles' phone call.When Lariviere asked for an explanation of his dis-charge, Terpening replied:Apparently, Gene, you have never understood howthis Association operated. You haven't had yourhand on the pulse of the membership. You haveriled these guys up, you are trying to force theminto a union election that they don't want. You arejust a problem. I don't know if it is you; I don'tknow whether it is you or Howard or both, or if heis leading you down the primrose lane or if it is theother way around, but I am going to get rid of bothof you and that will solve my problem.Terpening continued that he had a bull session with acouple of drivers that night before and heard complaintsconcerning Lariviere and Howard and that he just couldnot take the strain any more. He mentioned that he couldnot take the union talk at the bar. He said, "I want tojust cut this clean with you. I will give you a good rec-ommendation. Your work has been good. I have noproblems concerning your work." At that point Lari-viere asked to present his side of the story. Terpeningsaid, "No, I don't want to talk about it." Lariviere thenasked about the arbitration procedure. Terpening replied,"There will not be any arbitration." Lariviere said, "Iunderstand that it is up to the Association." Terpeningresponded, "You have never understood that I run theAssociation." At that point Lariviere said that he wouldlike to attend the scheduled union meeting and Terpen-ing stated, "Gene, you can come down here and pick upwhatever pay you have got coming and any personalitems you have got. You can do that today. But aftertoday, I do not want you on my property. If you comeon my property I will have you arrested." Then he saidgoodbye.Lariviere's affidavit, given July 13, 1982, a few daysafter his termination, does not state that Richard Terpen-ing said, "I run the Association." Nor does the affidavitstate that Terpening said anything about Bagley in con-nection with a primrose path nor that Terpening wasgetting rid of both of them. Lariviere stated that this dis-crepancy was due to the shorter time he spent with theinvestigator giving the affidavit compared to the longertime he spent with counsel preparing for the trial of theinstant case. He did not correct the information in hisfirst affidavit when he met with a Board investigator togive a second affidavit because he believed he would dis-cuss the details with a trial attorney later.Richard Terpening denied Lariviere's version of thistelephone conversation. Stiles, who testified that he over-heard Terpening read the letter to Lariviere over thetelephone, testified that he did not hear Terpening men-tion Bagley and a primrose path nor did he hear Terpen-ing say, "I run the Association."According to Bagley, he was at work on June 24when he received his discharge letter from Stiles. Bagleythen spoke to Richard Terpening, who told him that hisattitude and his harassment of other employees had ledto his discharge. Terpening said that Bagley's fellow em-ployees had complained about Bagley but he refused toindentify any of these employees by name. According toBagley, Terpening said that Bagley was pushing driversinto things they did not want due to his strong attitudeabout the contract. Richard Terpening said that if hefired both Bagley and Lariviere "then my problems areover." In response to a leading question, Bagley recalledthat Terpening said he "was pushing the Union to thepoint where I wanted everything in writing."Stiles testified that he gave Bagley his letter of termi-nation in Richard Terpening's presence. Bagley said hewas "guilty by association" but Terpening replied that itwas not so and that "you've done your part in this."Soon after this Bagley left. Stiles testified that Terpeningdid not mention the Union or Bagley's union activitiesduring this conversation. Although Stiles denied it, hisaffidavit says that Richard Terpening told Bagley that hedid not know if "Gene was speaking through Bagley orBagley was speaking through Gene."Bagley's affidavits do not refer at all to most of theevents he discussed in his testimony. Among these areTerpening's mention of union activity when he was ter-minated, including Bagley's pushing the drivers and Ter-pening's ending all of his problems and insisting onhaving everything in writing. Richard Terpening deniedBagley's version of their last conversation.Bagley and Lariviere received identical letters on June24, 1982, stating:It is the opinion of this company that you nolonger wish to work here, and we will oblige you.We have witnesses a long standing [sic] feud thathas increasingly brought more and more harassmentby you upon your peers. It has now reached thepoint where the low moral [sic] has been pulling atthe guts of your fellow employees and is beginningto affect everyone's attitude and working ability.This misconduct by you against the people youworking with can no longer be tolerated. When wehave people who no longer wish to get up in themorning to come to their job because of you,changes have to be made for the sake of the compa-ny and it's [sic] employees who are happy and liketheir jobs.I am sorry that it has come down to this but wehave no other choice. For your piece [sic] of mind,our employee's [sic] and ours the decision is thatyou would be much happier working for others.Therefore we are relieving you of your duties ef-fective this date of June 24, 1982.101 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBased on my observation that Richard Terpeningshowed a reluctance to recall instances of Lariviere'smilitancy over intraunion matters and, based on the factthat other testimony shows that the Terpenings andStiles knew the details of union affairs, that Charles,Richard, and George Terpening asked the drivers aboutunion activities, and that Charles Terpening warned Lar-iviere to stay away from Bagley who was talking toomuch, I find Lariviere's and Bagley's versions of theirtermination interviews plausible and reliable. As dis-cussed below, more detailed findings are not necessary.It is of no moment whether Richard Terpening actual-ly mentioned union activity in his conversations withBagley and Lariviere nor whether he referred to specificconflicts over the administration or wording of the col-lective-bargaining agreement. No matter what languagewas actually employed, the fact remains that Terpeningknew the drivers were complaining of being harassedabout intraunion conflicts and he discharged Lariviereand Bagley because of this harassment.The testimony outlined above and the letter of dis-charge show clearly that Richard Terpening had beenaware of problems among the men before June 23, 1982.On that day, however, he was given a detailed descrip-tion of the harsh disagreements existing among the driv-ers about union affairs. He was told that the long-sim-mering problem had come to a boil the night before, andthat the men were sick of name calling and criticism oftheir handling of the Union by Bagley and Lariviere, andhe was made aware that some of the men wished to dis-band the Union. There was also talk by some of the driv-ers present that they were thinking of looking for otherjobs.13Terpening's reaction was to fire Bagley and Lariviere.His testimony makes it clear that he knew he was firingthe two dissidents because they were harassing and criti-cizing their fellow workers as a result of disagreementsover how the Union was run and the role of the Unionvis-a-vis the Employer.I am construed to find that these discharges were inviolation of Section 8(a)(3) and (1) of the Act14 Further,I find that the actions of Lariviere and Bagley did notlose the protection of the Act as is contended by theEmployer.In the instant case, the evidence does not show thatLariviere or Bagley interfered either with the work offellow employees or with the functioning of the Employ-er's business. sThe chief source of their fellow employ-ees' complaints, and the foundation of the testimony atthe trial, was the conduct of Bagley and Lariviere atunion meetings and especially at the meeting of June 22.'s Terpening's letter does not say that any driver had actually threat-ened to quit; it says that people no longer wished to get up and go towork. Because the letter was written when the drivers' comments werestill fresh in Terpening's mind, I shall give more weight to the statementsreferred to therein than to testimony at the trial about what was said onMay 23, 1982. Therefore, I find that no employee actually threatened toquit. If he heard a threat to resign, Terpening would surely have men-tioned in it in his letter."4 Tracy Towing Line, 166 NLRB 81 (1967); Star Expansion Industries,164 NLRB 563 (1967); London Chop House, Inc., 264 NLRB 638 (1982).15 Salt River Valley Water Users' Assn. v. NLRB, 206 F.2d 325, 329 (9thCir. 1953).It is clear that the conflict and name calling described byall of the witnesses took place in the context of discus-sions of union business. The subjects of Bagley's andLariviere's complaints dealt with matters of legitimateconcern to the employees in the context of union busi-ness-medical insurance deductions, union picnic ticketsales, negotiation of new contracts, election of officers,and the like. Bagley and Lariviere wanted the Union andtheir fellow employees to be more forceful in pressingunion demands to the Employer, and they sought tochange the character of the organization. Both menwanted the Union to adopt a more adversary and lesscompliant attitude toward the Employer.Although their fellow employees complained bitterlyover Bagley's and Lariviere's actions, it is the rule thatconflict and controversy, however unsettling or unpleas-ant, must be tolerated in a union context so long as theconcerns expressed by the dissidents are legitimately re-lated to union business and are expressed in a proper set-ting. Of course, there cannot be a setting more appropri-ate than a union meeting.Moreover, not all of their coworkers complainedabout Lariviere and Bagley; only 5 of the 15 driversvoiced complaints to management. It is clear that man-agement precipitously terminated the two dissidents afterreceiving complaints from union leadership without anywarning or attempt to achieve correction by the twomen.The conduct complained of here did not take place,for the most part, during working hours and at a worklocation. Except for some nonspecific references to theeffect that drivers were harassed at a loading dock, allthe conflict took place during union meetings. At thosemeetings Lariviere and Bagley were lawfully engaged inattempting to change the direction and methods of theUnion. While their language was not polite, it appearsthat the language of the other drivers was not overlynice. Further, meetings at the Club Room involved thegenerous consumption of beer. My observations duringthe instant trial make it clear that most of the driverscasually interject strong words in their everyday talk,even on occasion doing so unconsciously while givingtestimony under oath. Further, a certain vernacularleeway is permitted in the context of heated exchangesrelated to labor matters.There is no evidence that Bagley's or Lariviere's con-duct actually interefered with management's ability todirect the work of the employees and to have its prod-ucts delivered properly. 16As to the claim that some drivers were looking forother work, I do not find the testimony on this pointpersuasive. No testimony was presented to show whereand when drivers had applied for other jobs, no ultima-tum or specific threat to quit was cited in the testimony,and Richard Terpening's letter only referred to the factthat drivers did not feel like coming to work.1' Cf. Didde-Glaser, Inc., 233 NLRB 765, 769-770 (1977); Master Dy-namics Corp., 180 NLRB 802 (1970).102 TERPENING TRUCKING CO.G. Post Discharge EventsThe contract between the Employer and the Unionprovides: 1'7Section VI2. If the Corporation desires to discharge a driverfor cause, it shall first advise the Barn Steward ofthe Union and the reasons for the discharge forcause set forth and an opportunity be given to thedriver to hear and explain the charges made by theCorporation against him as the cause for his dis-charge.4. The Corporation must give to any driver whoit seeks to discharge for cause not less than oneweek's notice of its intention so to do.Section VII1. If the Corporation and the Barn Steward ofthe Union cannot reach a unanimous agreement onany dispute including disputes of the discharge ofdriver, the dispute shall be referred to the entiremembership of the Union, inclusive of the driver ordrivers involved in the dispute. If the Corporationand two-thirds of the membership of the Unioncannot thereupon agree upon a settlement to suchdispute, the Union and the Corporation shall eachdesignate two persons to act as a Board of Arbitra-tion. The four members of the Board so selectedshall nominate and select a fifth person in anymanner unanimously agreed upon by them. The dis-pute shall be submitted to the five arbitrators withinten (10) days after their selection and a decision bya majority of the five upon any dispute shall bebonding [sic] upon the Union and the Corporation.Chellis testified that he heard about the two dischargeslate on the day they occurred. He was surprised and "re-lieved." Chellis believed that Lariviere and Bagley had"over exerted themselves upon the membership of theAssociation with chronic, continuing ongoing harassmenton numerous occasions in numerous places, and on nu-merous subjects. There was no end." He was relieved be-cause he "hoped that all the bullshit would be overwith." His surprise over the discharges arose from thefact that he thought management had only learned theday before how deep the internal problems of the Unionwere.At the union meeting on May 25, 1982, the membersdiscussed the discharges of Bagley and Lariviere. s Ac-cording to Muhl and Tickner, Chellis asked the member-ship if the Union should seek arbitration on behalf of thetwo men. Those who spoke at the meeting all believedthat the discharges were for just cause due to the behav-" In practice, all references to the "Barn Steward" are treated as re-ferring to the union president.ia Lariviere claimed to have left a note for Chellis requesting that theunion meeting scheduled for June 25 be held off the Employer's premisesso that he could attend it, but Chellis testified that he never found thenote.ior of Lariviere and Bagley and because Bagley had anattendance problem and Lariviere had a record of spillsand contamination. The consensus of the meeting wasthat Bagley and Lariviere deserved to be fired; no onepresent favored filing a grievance or seeking arbitra-tion.19No vote was taken at this meeting, but it wascommon practice to decide union business without aformal vote.A few days after his discharge, according to Lariviere,he called Chellis at home and asked about arbitration ofhis discharge.20Chellis said he did not have a copy ofthe bylaws at home and that he would call back. On aSaturday in July, either July 3 or July 10, Lariviereagain called Chellis and asked what he was doing aboutarbitration. Chellis replied that he had checked thebylaws and the contract. He informed Lariviere that thecontract provided that if Chellis and management agreedon the discharge there would be no arbitration. Chellisstated that he agreed with management 100 percent andthat there would be no arbitration. No grievances wasever filed on behalf of Bagley or Lariviere.Lariviere did not ask Chellis to present the question ofproceeding to arbitration to the membership nor did herequest permission to attend a union meeting and presenthis position to the membership.According to Chellis, when Lariviere called him, heasked Chellis what happened at the meeting of June 25.Chellis reported that the officers had been reelected andthat there had been some discussion of the two dis-charges. No vote was taken; however, the consensus ofthe members was that it was too bad the two had losttheir jobs but that they had "brought it on themselves."Lariviere called again, Chellis testified, and asked whatChellis was doing about getting the two men reinstated.Chellis replied, "Nothing," and referred Lariviere to thecontract.There is a conflict in the testimony of Chellis and Lar-iviere whether Lariviere merely asked what was beingdone about the two discharges or whether he actuallydemanded arbitration. It is unnecessary to resolve thisconflict because it is clear from the testimony of Muhland Tickner that the union members understood at themeeting of June 25 that they were being asked whetherto arbitrate the discharges. Thus, Chellis clearly knewthat Lariviere and Bagley wanted the Union to seek arbi-tration in their behalf.No grievance was filed by the Union on behalf of Lar-iviere and Bagley. It is undisputed that the notice provi-sions of section VI, quoted above, were not compliedwith by the Employer and that the Union never soughtto enforce that section. Chellis never discussed Lari-viere's request for arbitration with management. He testi-fied that in his view there was compliance with para-graph I of section VII of the contract in that the Com-pany and the union president agreed that the dischargesof Bagley and Lariviere were proper.19 Since 1978 four drivers have been discharged. No grievance wasever filed as a result of these actions.20 Lariviere testified that he told Chellis he was calling for himself andfor Howard Bagley.103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 11, 1982, after the charge against theUnion herein had been filed, Chellis wrote to Larivierethat "Ji]f you so desire at this time, the Association willproceed, under the terms of our contract, towards arbi-tration of your case." Chellis' letter was written on com-pany stationery and the envelope was stamped with thecompany postage meter.Lariviere replied on August 16, expressing his doubtsas to the assistance being given to the Union by the Em-ployer and stating that, in view of the "questionablemotive and the timing" of the Union's offer, he had de-cided to consult with a representative of the Board.Later in August, Lariviere again wrote to Chellis point-ing out that the Union had not agreed to a settlementproposed by the Board, that the Company may haveaided the Union in preparing the offer to arbitrate, andthat "a sincere effort to comply with the terms of thecontract would have included a similar offer to HowardBagley."21The letter closed by saying, "I would bemore than willing to listen to any argument you maywish to present that would convince me that your offer.... is in the best interest of the union membership andmyself." There was apparently no reply to this letter.Lariviere clearly asked Union President Chellis to dosomething for him and Bagley. That it was plain to Chel-lis that Lariviere wanted the Union to seek arbitration isclear from the fact that Chellis posed the question to theunion members on June 25. The membership understoodthat it was being asked whether the Union should takesome action in behalf of Lariviere and Bagley with aview to arbitrating their discharges. The Union decidednot to take any action because the members agreed withthe Employer that the discharges were well deserved.Thus, the Union did not seek to enforce the provisions ofthe contract providing for notice of intent to dischargeand for arbitration of grievances. The Union's letter ofAugust 11, 1982, cannot be viewed as a good-faith offerto proceed with contract remedies; written on the Com-pany's letterhead and stamped on the Company's postagemeter machine it hardly inspires confidence that theUnion is prepared to represent the two employees fairlyin an adversary proceeding against the Company. Fur-ther, the testimony and demeanor of the union officers atthe trial herein was consistent on the point that Bagleyand Lariviere were terminated for just cause and that theUnion was correct in not pursuing a grievance on theirbehalf. I find that the Union failed to enforce the con-tract, failed to file a grievance, and failed to seek arbitra-tion in violation of Section 8(b)(1)(A) for the reason thatBagley and Lariviere engaged in intraunion protected ac-tivities which aroused the hostility of the union leader-ship.22H. Dues DeductionsThe parties stipulated that the only dues-deduction au-thorization forms executed by the Company's employeeswere dated, variously, October 5, 6, and 15 and Decem-ber 21 and 28, 1982. There is no dispute that Respond-ent's collective-bargaining agreement which provides for' The date of this letter is illegible." Sargent Electric Co., 209 NLRB 630, 638 (1974).the automatic deduction of union dues from the weekl3wages of employees has been enforced by Respondent,for the terms of the contract from August 3, 1981, tcAugust 1, 1982.23 Respondents contend that the lan-guage of the collective-bargaining agreement is the legalequivalent of a checkoff authorization under the circum-stances of this case. Section V, paragraph 3, of the con-tract provides:Each new employee shall become a member of theUnion and his dues shall become payable at the ter-mination of six months employment by the Corpo-ration .... If a driver is still employed after thesix month period, the Company will automaticallydeduct the rate of $3.00 from his weekly wages tocover union dues.The Board has held that even where a valid union-se-curity provision obligates employees to pay dues to theUnion the employees must sign checkoff authorizationcards. Therefore, I find that Respondent Employer vio-lated Section 8(a)(1) and (2) of the Act and that Re-spondent Union violated Section 8(b)(l)(A) of the Act.American Geriatric Enterprises, 235 NLRB 1532 (1978).CONCLUSIONS OF LAW1. Terpening Trucking Co., Inc. is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Terpening Drivers Association is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. By coercively interrogating its employees, Respond-ent Employer violated Section 8(a)(1) of the Act.4. By discriminatorily discharging its employees GeneR. Lariviere and Howard Bagley, Respondent Employerviolated Section 8(a)(3) and (1) of the Act.5. By deducting from the wages of its employeesamounts equal to union dues without prior written au-thorization by the employees, Respondent Employer vio-lated Section 8(a)(1) of the Act.6. By remitting the aforesaid sums deducted from itsemployees' wages to Respondent Union, RespondentEmployer violated Section 8(a)(2) of the Act.7. By accepting from Respondent Employer and re-taining the aforesaid sums representing union dues de-ducted from the employees' pay without prior writtenauthorization, Respondent Union violated Section8(b)(l)(A) of the Act.8. By invidiously failing to represent in good faithGene R. Lariviere and Howard Bagley in enforcing thecollective-bargaining agreement and seeking arbitrationof their discharges, Respondent Union violated Section8(b)(1)(A) of the Act.9. These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have engaged in cer-tain unfair labor practices, I shall recommend that they:3 The complaint alleges a violation beginning on February 10, 1982.104 TERPENING TRUCKING CO.cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent Employer unlawfully dis-charged its employees Gene R. Lariviere and HowardBagley and that Respondent Union unlawfully failed torepresent them, I shall recommend that Respondent Em-ployer reinstate them to their former positions or, if nolonger available, to substantially equivalent positions,without prejudice to their seniority and other rights andprivileges and expunge from its files any reference to thedischarges of Gene R. Lariviere and Howard Bagley onJune 24, 1982, and notify them in writing that this hasbeen done and that evidence of these unlawful dischargeswill not be used as a basis for future personnel actionsagainst them; and I shall not recommend that Respond-ents jointly and severally make whole Gene R. Lariviereand Howard Bagley for any loss of pay they may havesuffered as a result of discrimination against them, less in-terim earnings, if any. The backpay shall be computed inthe manner set forth in F. W Woolworth Co., 90 NLRB289 (1950), with interest to be computed in the mannerdescribed in Florida Steel Corp., 231 NLRB 651 (1977).24On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed25ORDERA. Respondent Terpening Trucking Co., Inc., Syra-cuse, New York, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Coercively interrogating any employee about hisintraunion activities.(b) Discharging or otherwise discriminating againstany employee to discourage him from engaging in in-traunion activities.(c) Assisting Terpening Drivers Association by de-ducting from the wages of its employees amounts equalto union dues and remitting these amounts to the Asso-ciation when such deductions are not sanctioned by itsemployees through checkoff authorizations.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer Gene R. Lariviere and Howard Bagley fullreinstatement to their former positions, dismissing, if nec-essary, employees subsequently hired to replace them,and, if such former positions do not exist, to substantiallyequivalent positions, without prejudice to their seniorityor other rights and privileges.(b) Jointly and severally with Respondent Union makewhole Gene R. Lariviere and Howard Bagley for anyloss of earnings they may have suffered as a result ofs' See generally Isis Plumbing Co., 138 NLRB 716 (1962).'6 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.their discriminatory discharges in the manner set forth inthe remedy section of this decision.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its shop copies of the attached noticemarked "Appendix A."26Copies of the notice, on formsprovided by the Regional Director for Region 3, afterbeing signed by Respondent Employer's authorized rep-resentative, shall be posted by Respondent Employer im-mediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent Employer toensure that the notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps RespondentEmployer has taken to comply.B. Respondent Terpening Drivers Association, Syra-cuse, New York, its officers, agents, and representatives,shall1. Cease and desist from(a) Invidiously failing to represent in good faith em-ployees in enforcing the collective-bargaining agreementand seeking arbitration of their grievances.(b) Accepting and retaining sums in amounts equal tounion dues which have been deducted from the pay ofemployees of Terpening Trucking Co., Inc. without theirprior written authorization.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Jointly and severally with Respondent Employermake whole Gene R. Lariviere and Howard Bagely forany loss of earnings they may have suffered as a result oftheir discriminatory discharges in the manner set forth inthe remedy section of this decision.(a) Post at its business offices and meeting halls copiesof the attached notice marked "Appendix B." Copies ofthe notice, on forms provided by the Regional Directorfor Region 3, after being signed by Respondent's author-ized representative, shall be posted by Respondent Unionimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by Respondent Union toensure that the notices are not altered, defaced, or cov-ered by any other material.(b) Deliver to the Regional Director signed copies ofthe notice for posting by Terpening Trucking Co., Inc.,25 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."105 DECISIONS OF NATIONAL LABOR RELATIONS BOARDif it be willing, at places where notices to Terpening'semployees are customarily posted.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps RespondentUnion has taken to comply.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WE WILL NOT discriminate against our employees forengaging in activities on behalf of the Union.WE WILL NOT assist Terpening Drivers Association bydeducting from the wages of our employees amountsequal to union dues and remitting these amounts to theUnion when such deductions have not been sanctionedby our employees through written checkoff authoriza-tions.WE WILL NOT question our employees concerningtheir intraunion activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.WE WILL offer Gene R. Lariviere and Howard Bagleyimmediate and full reinstatement to their former jobs or,if those jobs are no longer available, to substantiallyequivalent jobs, without prejudice to any seniority orother rights and privileges previously enjoyed by them.WE WILL expunge from our files any reference to thedisciplinary discharges of Gene R. Lariviere andHoward Bagley on June 24, 1982, and WE WILL notifythem that this has been done and that evidence of theseunlawful discharges will not be used as a basis for futurepersonnel actions against them.WE WILL, jointly and severally with Terpening Driv-ers Association, make Gene R. Lariviere and HowardBagley whole for any loss of earnings they may havesuffered as a result of their unlawful discharges.TERPENING TRUCKING CO., INC.APPENDIX BNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WE WILL NOT discriminate in our representation ofany employee because he engaged in intraunion activi-ties.WE WILL NOT accept or retain any amounts remittedto us by Terpening Trucking Co., Inc., which have beendeducted from employees' wages without their priorwritten authorization.WE WILL not in any like or related manner restrain orcoerce our employees in the exercise of the rights guar-anteed them by Section 7 of the Act.TERPENING DRIVERS ASSOCIATION106